                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

LORIANN LUCIANI,                              )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Civil Action No. 16-2715-GEKP
                                              )
ANDREW SAUL, 1                                )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )

            DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR
         APPROVAL OF ATTORNEY'S FEES PURSUANT TO 42 U.S.C. § 406(b)

       The Defendant, Andrew Saul, Commissioner of Social Security, by counsel, does not

object to Plaintiff's motion for attorney’s fees under § 206(b) of the Social Security Act,

42 U.S.C. § 406(b). The Commissioner clarifies, however, that these fees are for court time only

and are in addition to the administrative fee of Six Thousand dollars and 00/00 cents ($6,000.00)

that the Agency approved under § 206(a) of the Social Security Act, 42 U.S.C. § 406(a).

Accordingly, the Commissioner requests that the Court authorize a payment to Plaintiff's

counsel, Patrick J. Best, Esquire, in the amount of Eighteen Thousand, Eight Hundred and

Twenty-Seven dollars and 00/00 cents ($18,827.00) in attorney’s fees being withheld from

Plaintiff’s past-due benefits.

       In addition, the Commissioner respectfully requests that the Court order Plaintiff’s

counsel to remit to Plaintiff the amount of the fees previously awarded under the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of Three Thousand, Four Hundred and



1
  Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act,
42 USC 405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
Seventy-Six dollars and 20/00 cents ($3,476.20). See Gisbrecht v. Barnhart, 535 U.S. 789, 796

(2002) (noting that when both EAJA and 406(b) fees are awarded, a claimant’s attorney, not the

Commissioner, refunds to the claimant the smaller amount).

                                            Respectfully Submitted,

                                            WILLIAM M. McSWAIN
                                            UNITED STATES ATTORNEY

                                      By:   /s/Eda Giusti
                                            EDA GIUSTI
                                            SPECIAL ASSISTANT
                                            UNITED STATES ATTORNEY
                                            Office of the General Counsel
                                            Social Security Administration
                                            P.O. Box 41777
                                            Philadelphia, PA 19101
                                            Tel: (215) 597-2717
                                            Fax: (215) 597-4662


OF COUNSEL:

Eric P. Kressman
 Regional Chief Counsel, Region III
David Leach
David.Leach@ssa.gov
 Assistant Regional Counsel
Office of the General Counsel
Social Security Administration




                                               2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of July, 2019, a copy of the foregoing Defendant’s

Response to Plaintiff's Motion for Approval of Attorney's Fees Pursuant to 42 U.S.C. § 406(b)

and Proposed Order have been electronically filed and are available for viewing and

downloading from the Electronic Case Filing system of the United States District Court for the

Eastern District of Pennsylvania. If Plaintiff’s counsel was not registered to receive electronic

service with the Electronic Case Filing system of the United States District Court for the Eastern

District of Pennsylvania, counsel was served, via First Class Mail, on the above date, to the

following address:

                              Patrick J. Best, Esquire
                              18 N. 8th Street
                              Stroudsburg, PA 18360


                                      /s/ Eda Giusti
                                      EDA GIUSTI
                                      SPECIAL ASSISTANT
                                      UNITED STATES ATTORNEY
                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

LORIANN LUCIANI,                                      )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    )      Civil Action No. 16-2715-GEKP
                                                      )
ANDREW SAUL,                                          )
Commissioner of Social Security,                      )
                                                      )
                Defendant.                            )

                                             ORDER

         On Plaintiff's Motion for Attorney’s Fees pursuant to § 206(b)(1) of the Social Security

Act, 42 U.S.C. § 406(b)(1), and there being no objection by counsel for the Defendant, it is

hereby

                                          ORDERED

as follows:

         1. That the Court authorizes a payment to Patrick J. Best, Esquire, in the amount of
         Eighteen Thousand, Eight Hundred and Twenty-Seven dollars and 00/00 cents
         ($18,827.00) in attorney’s fees being withheld from Plaintiff’s past-due benefits for
         court-related services;

         2. Upon receipt of this sum, Plaintiff’s counsel shall remit Three Thousand,
         Four Hundred and Seventy-Six dollars and 20/00 cents ($3,476.20) directly to Plaintiff,
         representing the sum already paid to counsel on Plaintiff’s behalf pursuant to the Equal
         Access to Justice Act, 28 U.S.C. § 2412.


         ENTERED this ______ day of ____________________, 2019.




                                                                                          J.
